Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 2, 10, 11, 15 and 16 filed 05/13/2013 have been amended. Claims 1-19 & 21 are pending and have been rejected. Claim 20 has been canceled.Claim 21 is a newly added claim.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Applicant asserts that for independent claim 1, 10 and 15 Vora and Pace do not disclose or suggest displaying a selection menu on the user terminal based on scenario identification information corresponding to setting information, that is identified based on terminal identification information of the user terminal according to an operation of the user terminal, and switching the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message.  	However, the Examiner respectfully disagrees as Pace Jr. et al. (U.S. Patent No. 11,212,241) in column 9 and lines 34-45, 64-66, column 10 lines 31-41 and figure 4, shows identifying question or action posed within the message within the platform, wherein the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations. 	Applicant asserts that for independent claim 1, 10 and 15 Vora and Pace fails to disclose or suggest among other things, “identify setting information based on terminal identification information of the user terminal, according to an operation of the user terminal; and display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message”. 	However, the Examiner respectfully disagrees as Vora et al. (U.S. Publication 2018/0285413) is used to discloses the limitation of “identify setting information based on terminal identification information of the user terminal, according to an operation of the user terminal” in paragraphs 0041 and 0051, shows the client device includes information retrieved from the multi-tenant database, wherein data and services generated by the virtual applications are provided via a network to any number of client devices. The following limitation “display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message” is taught by Pace Jr., which is disclose in previous above response.

As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.
Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Publication 2018/0285413) in view of Pace Jr. et al. (U.S. Patent No. 11,212,241).

 	As to claim 1, Vora discloses an information processing apparatus communicable via a network with a user terminal which is a question input source (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based), the information processing apparatus comprising:  	5circuitry configured to  	acquire a question statement input to the user terminal by a user (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based);  	search response information with respect to the question statement (Vora, see [0024], each of the plurality of predefined responses is associated with one or more defined user queries, and can be provided in response to receiving a corresponding user query. The database of query answers is generally stored in the system memory element, and is accessed and searched by the AI entity module in response to user queries);  	respond, to the user terminal, with a response message based on the searched response information with respect to the question statement (Vora, see [0020], the user computer system 104 transmits queries to the AI entity, and in response, the AI entity computer system 102 provides predefined query responses that are stored by the AI entity computer system 102); and  	identifying setting information based on the terminal identification information of the user terminal, according to an operation of the user terminal (Vora, see [0041], [0051], the client device includes information retrieved from the multi-tenant database, wherein data and services generated by the virtual applications are provided via a network to any number of client devices); and  	 Vora is silent to display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message. 	However, Pace, Jr. discloses display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message (Pace, Jr., see col. 9 lines 35-45, identifying question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr.
 	One of ordinary skill in the art would have been motivated because it would allow user-specific information in response to questions or other intentions posed by the users via messages exchanged between the users and the agents (Pace Jr. – Abstract).10Vora 	As to claim 2, Vora in view of Pace Jr. discloses everything disclosed in claim 1. Pace Jr. further discloses control output of the response message with respect to the question statement based on setting information which includes terminal identification information and scenario identification information, by switching a scenario for performing a particular dialogue of the response message, to a particular scenario having scenario identification information corresponding to the terminal identification information of the user terminal indicated by the setting information, so that a first response message responding to a first question input source used for inputting a first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. the platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and a second response message responding to a second question input source used for inputting a second question statement, are mutually different response messages, even when the first question statement and the second question 15statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user) 	wherein the first question input source is a first user terminal that receives the first question statement, and the second question input source is a second user terminal 20that receives the second question statement (Pace Jr., see col. 4 lines 26-51 and figure 1, computing devices communicate with the virtual advice platform via the network, wherein the virtual advice platform 120 may receive messages from one or more devices, extract, parse, or otherwise obtain a question or other similar intent from within the messages, generate or obtain a simulation result that provides an answer or information to the obtained question, and send, to the devices, information representative of the simulation result), and 	the circuitry controls the output of the response message with respect to the question statement based on the setting information so that the first response message responding to the first question input source used for inputting the first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and the second response message responding to the second question input 25source used for inputting the second question statement are mutually different even when the first question statement and the second question statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user).   	As to claim 8, Vora in view of Pace Jr. discloses everything disclosed in claim 1. Pace Jr. further discloses wherein the circuitry is further configured to search registration information associating the question 30statement and the response information as a search target, and switch the registration information to be searched (Pace Jr., see col. 4 lines 26-38, the virtual advice platform can receive messages from one or more devices, extract, parse, or otherwise obtain a question or other similar intent from within the messages, generate or obtain a simulation result that provides an answer or information to the obtained question).  

 	As to claim 10, Vora discloses an information processing system comprising:  	a user terminal configured to receive an input from a user (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session); and  	an information processing apparatus communicable via a network with the user terminal which is a question input source (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based), the information processing apparatus including circuitry configured to:  	acquire a question statement input to the user terminal by the user (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based);  	search response information with respect to the question statement (Vora, see [0024], each of the plurality of predefined responses is associated with one or more defined user queries, and can be provided in response to receiving a corresponding user query. The database of query answers is generally stored in the system memory element, and is accessed and searched by the AI entity module in response to user queries);  	respond, to the user terminal, with a response message based on the searched response information with respect to the question statement (Vora, see [0020], the user computer system 104 transmits queries to the AI entity, and in response, the AI entity computer system 102 provides predefined query responses that are stored by the AI entity computer system 102);  	identifying setting information based on the terminal identification information of the user terminal, according to an operation of the user terminal (Vora, see [0041], [0051], the client device includes information retrieved from the multi-tenant database, wherein data and services generated by the virtual applications are provided via a network to any number of client devices); and 	Vora is silent to display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message. 	However, Pace, Jr. discloses display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message (Pace, Jr., see col. 9 lines 35-45, identifying question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations)	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr.
 	One of ordinary skill in the art would have been motivated because it would allow user-specific information in response to questions or other intentions posed by the users via messages exchanged between the users and the agents (Pace Jr. – Abstract). 	
 	As to claim 11, Vora in view of Pace Jr. discloses everything disclosed in claim 10. Pace Jr. further discloses control output of the response message with respect to the question statement based on setting information which includes terminal identification information and scenario identification information, by switching a scenario for performing a particular dialogue of the response message, to a particular scenario having scenario identification information corresponding to the terminal identification information of the user terminal indicated by the setting information, so that a first response message responding to a first question input source used for inputting a first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. the platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and a second response message responding to a second question input source used for inputting a second question statement, are mutually different response messages, even when the first question statement and the second question 15statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user), wherein the first question input source is a first user terminal that receives the first question statement, and the second question input source is a second user terminal 25that receives the second question statement (Pace Jr., see col. 4 lines 26-51 and figure 1, computing devices communicate with the virtual advice platform via the network, wherein the virtual advice platform 120 may receive messages from one or more devices, extract, parse, or otherwise obtain a question or other similar intent from within the messages, generate or obtain a simulation result that provides an answer or information to the obtained question, and send, to the devices, information representative of the simulation result), and  	the circuitry controls the output of the response message with respect to the question statement based on the setting information so that the first response message responding to the first question input source used for inputting the first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and the second response message responding to the second question input 30source used for inputting the second question statement, are mutually different even if the first question statement and the second question statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user).  

 	As to claim 15, Vora discloses a method of processing information using an information processing apparatus communicable via a network with a user terminal which is a question input source (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based), the method comprising:  	acquiring a question statement input to the user terminal by a user (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based);  	searching response information with respect to the question statement (Vora, see [0024], each of the plurality of predefined responses is associated with one or more defined user queries, and can be provided in response to receiving a corresponding user query. The database of query answers is generally stored in the system memory element, and is accessed and searched by the AI entity module in response to user queries);  	25responding, to the user terminal, with a response message based on the searched response information with respect to the question statement (Vora, see [0020], the user computer system 104 transmits queries to the AI entity, and in response, the AI entity computer system 102 provides predefined query responses that are stored by the AI entity computer system 102); and  	  Vora is silent to display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message. 	However, Pace, Jr. discloses display a selection menu on the user terminal based on scenario identification information corresponding to the identified setting information, and switch the response message to the user terminal so as to respond with the response information according to information selected by the user on the selection menu, as the response message (Pace, Jr., see col. 9 lines 35-45, identifying question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr.
 	One of ordinary skill in the art would have been motivated because it would allow user-specific information in response to questions or other intentions posed by the users via messages exchanged between the users and the agents (Pace Jr. – Abstract).
   	As to claim 16, Vora in view of Pace Jr. discloses everything disclosed in claim 15. Pace Jr. further discloses in the responding, controlling output of the response message with respect to the question statement based on setting information which includes terminal identification information and scenario identification information, by switching a scenario for performing a particular dialogue of the response message, to a particular scenario having scenario identification information corresponding to the terminal identification information of the user terminal indicated by the setting information, so that a first response message responding to a first question input source used for inputting a first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. the platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and a second response message responding to a second question input source used for inputting a second question statement, are mutually different response messages, even when the first question statement and the second question 15statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user) 	wherein the first question input source is a first user terminal that receives the first question statement, and the second question input source is a second user terminal 5that receives the second question statement (Pace Jr., see col. 4 lines 26-51 and figure 1, computing devices communicate with the virtual advice platform via the network, wherein the virtual advice platform 120 may receive messages from one or more devices, extract, parse, or otherwise obtain a question or other similar intent from within the messages, generate or obtain a simulation result that provides an answer or information to the obtained question, and send, to the devices, information representative of the simulation result), and  	the controlling controls the output of the response message with respect to the question statement so that the first response message responding to the first question input source used for inputting the first question statement (Pace, Jr., see col. 9 lines 35-45, identifying a question within the message using natural processing language (NPL) techniques in order to identify question or action posed within the message. See col. 9 lines 64-66 and col. 10 lines 31-41 and figure 4 (450), the platform performs one or more simulations using the accessed information associated with the user and based on the question within the message. The platform chatbot provides a message to the mobile device, wherein the content of the message to the user can further include a result of the performed one or more simulations, wherein providing an answer to the question is based on the result or results of the performed one or more simulations), and the second response message responding to the second question input 10source used for inputting the second question statement are mutually different even if the first question statement and the second question statement are similar or the same (Pace Jr., see col. 10 lines 14-41, the platform can generate simulation results for a variety of different posed questions or potential actions or events associated with a user).  

	As to claim 21, Vora in view of Pace Jr. discloses everything disclosed in claim 1, the information processing apparatus as claimed in claim 1. Vora further discloses acquire the question statement input to the user terminal by the user, when a menu for inputting the question statement is selected by the user on the selection menu, or when there is no scenario identification information corresponding to the identified setting information (Vora, see [0020], a user can conduct (via the user computer system 104) a text-based chat session with the AI entity (via the AI entity computer system 102) which can be implemented as a "chat-bot". The user computer system 104 transmits queries to the AI entity which can be text-based).

 Claims 3, 4, 9, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Publication 2018/0285413) in view of Pace Jr. et al. (U.S. Patent No. 11,212,241) and Roberts et al. (U.S. Publication 2017/0289071).
 	As to claim 3, Vora in view of Pace Jr. discloses everything disclosed in claim 2, but is silent to wherein the circuitry acquire first user terminal identification information 30identifying the first user terminal and second user terminal identification information identifying the second user terminal, and 32Client Ref No FN202002499control the output of the response message with respect to the first user terminal and the second user terminal based on the setting information using the acquired first user terminal identification information and the second user terminal identification information.   	However, Roberts discloses wherein the circuitry acquire first user terminal identification information 30identifying the first user terminal and second user terminal identification information identifying the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104), and 32Client Ref No FN202002499control the output of the response message with respect to the first user terminal and the second user terminal based on the setting information using the acquired first user terminal identification information and the second user terminal identification information (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server to route messages to client devices 104. Server executes application to respond autonomously to messages from client devices 104, as data defining actions taken by server 116 in response to messages received from client devices 104). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. and Roberts in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts.
 	One of ordinary skill in the art would have been motivated because it would allow to adequately deliver messages to clients (Roberts – 0003).

 	As to claim 4, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 3. Roberts further discloses3 wherein the first user terminal identification information is an internet protocol (IP) address of the first user terminal, and the second user terminal identification information is an IP address of the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104).  	As to claim 9, Vora in view of Pace Jr. discloses everything disclosed in claim 1, but is silent wherein the circuitry controls the output of the response message with respect to the user terminal operated by the user, based on the user terminal which receives the input of the question statement, and the user who input the question statement to the user 5terminal. 	However, Roberts discloses wherein the circuitry controls the output of the response message with respect to the user terminal operated by the user based on the user terminal that receives the input of the question statement, and the user who has input the question statement to the user 5terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server to route messages to client devices 104. Server executes application to respond autonomously to messages from client devices 104, as data defining actions taken by server 116 in response to messages received from client devices 104).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. and Roberts in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts.
 	One of ordinary skill in the art would have been motivated because it would allow to adequately deliver messages to clients (Roberts – 0003).

 	As to claim 12, Vora in view of Pace Jr. discloses everything disclosed in claim 11, but is silent to wherein the circuitry acquire first user terminal identification information identifying the first user terminal and second user terminal identification information identifying the second user terminal, and 5control the output of the response message to the first user terminal and the second user terminal based on the setting information using the acquired first user terminal identification information and the second user terminal identification information.   	However, Roberts discloses wherein the circuitry acquire first user terminal identification information identifying the first user terminal and second user terminal identification information identifying the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104), and 5control the output of the response message to the first user terminal and the second user terminal based on the setting information using the acquired first user terminal identification information and the second user terminal identification information (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server to route messages to client devices 104. Server executes application to respond autonomously to messages from client devices 104, as data defining actions taken by server 116 in response to messages received from client devices 104). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. and Roberts in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts.
 	One of ordinary skill in the art would have been motivated because it would allow to adequately deliver messages to clients (Roberts – 0003).
  
 	As to claim 13, Vora in view of Pace Jr.in view of Roberts discloses everything disclosed in claim 12. Roberts further discloses 10wherein the first user terminal identification information is an internet protocol (IP) address of the first user terminal, and the second user terminal identification information is an IP address of the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104). 

 	As to claim 17, Vora in view of Pace Jr. discloses everything disclosed in claim 16, but is silent to further comprising:  	acquiring first user terminal identification information identifying the first user 15terminal and second user terminal identification information identifying the second user terminal, wherein the controlling controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to the acquired first user terminal identification information and the second user terminal identification information.   	However, Roberts discloses acquiring first user terminal identification information identifying the first user 15terminal and second user terminal identification information identifying the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104), wherein the controlling controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to the acquired first user terminal identification information and the second user terminal identification information (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server to route messages to client devices 104. Server executes application to respond autonomously to messages from client devices 104, as data defining actions taken by server 116 in response to messages received from client devices 104). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr. and Roberts in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts.
 	One of ordinary skill in the art would have been motivated because it would allow to adequately deliver messages to clients (Roberts – 0003).
 
 	As to claim 18, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 17. Roberts further discloses wherein the first user terminal identification information is an internet protocol (IP) address of the first user terminal, and the second user terminal identification information is an IP address of the second user terminal (Roberts, see [0027], memory stores a routing database, which contains messaging account identifiers and corresponding device identifiers (e.g. IP addresses) to enable server 116 to route messages to client devices 104).  

 	Claims 5, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Publication 2018/0285413) in view of Pace Jr. et al. (U.S. Patent No. 11,212,241), Roberts et al. (U.S. Publication 2017/0289071) and Moon et al. (U.S. Publication 2021/0083996).

 	As to claim 5, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 4, but is silent to wherein the circuitry controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a second numerical value constituting the IP address of the first user terminal or the IP 15address of the second user terminal and compared with the comparison-reference address.   	However, Moon discloses wherein the circuitry controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a second numerical value constituting the IP address of the first user terminal or the IP 15address of the second user terminal and compared with the comparison-reference address (Moon, see [0023], device data includes information that uniquely identifies client device 102, such as a media access control (MAC) address of client device 102 or an Internet Protocol ( IP) address assigned to client device 102. Application data includes information that executes any of the application programs, such as, supporting information that enables executable chatbot application 108 to authenticate an identity of a user operating client device 102, such as user 101. Moon, see [0030], each of the users, the data records of user database includes a corresponding user identifier (e.g., an alphanumeric login credential assigned to user 101 by computing system 130), and data that uniquely identifies one or more devices (such as client device 102) associated with or operable by user 101 (e.g., a unique device identifier, such as an IP address, a MAC address, a mobile telephone number, etc., that identifies client device 102). Moon, see [0054], session management module perform operations that verify an authenticity of session data 302 based on user identifier 306 (e.g., that user identifier 306 matches a corresponding identifier within user database 132, etc.), device identifier 308 (e.g., based on a determination that the device identifier is associated with user identifier 306 within user database 132, etc.), application identifier 310 (e.g., that the application-specific cryptogram is associated with an expected structure or format, etc.)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr., Roberts and Moon in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts and the method of dynamically configure and populate digital interfaces during programmatically established chatbot sessions from the teachings of Moon.
 	One of ordinary skill in the art would have been motivated because by matching the identifier of the user to that the user database the chat session would be established (Moon – 0054 and 0055).

 	As to claim 6, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 4, but is silent to wherein the circuitry determines whether or not each of the first user terminal and the second user terminal is a terminal coupled to a given network via which the terminal communicated with the information processing apparatus based on the IP 20address of the first user terminal and the IP address of the second user terminal.   	However, Moon discloses wherein the circuitry determines whether or not each of the first user terminal and the second user terminal is a terminal coupled to a given network via which the terminal communicated with the information processing apparatus based on the IP 20address of the first user terminal and the IP address of the second user terminal (Moon, see [0054], session management module perform operations that verify an authenticity of session data 302 based on user identifier 306 (e.g., that user identifier 306 matches a corresponding identifier within user database 132, etc.), device identifier 308 (e.g., based on a determination that the device identifier is associated with user identifier 306 within user database 132, etc.), application identifier 310 (e.g., that the application-specific cryptogram is associated with an expected structure or format, etc.)).   	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr., Roberts and Moon in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts and the method of dynamically configure and populate digital interfaces during programmatically established chatbot sessions from the teachings of Moon.
 	One of ordinary skill in the art would have been motivated because by matching the identifier of the user to that the user database the chat session would be established (Moon – 0054-0055).

 	As to claim 14, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 13, but is silent to 15wherein the circuitry controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a second numerical value constituting the IP address of the first user terminal or the IP address of the second user terminal compared with the comparison-reference address. 	However, Moon discloses wherein the circuitry controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a second numerical value constituting the IP address of the first user terminal or the IP address of the second user terminal compared with the comparison-reference address (Moon, see [0023], device data includes information that uniquely identifies client device 102, such as a media access control (MAC) address of client device 102 or an Internet Protocol ( IP) address assigned to client device 102. Application data includes information that executes any of the application programs, such as, supporting information that enables executable chatbot application 108 to authenticate an identity of a user operating client device 102, such as user 101. Moon, see [0030], each of the users, the data records of user database includes a corresponding user identifier (e.g., an alphanumeric login credential assigned to user 101 by computing system 130), and data that uniquely identifies one or more devices (such as client device 102) associated with or operable by user 101 (e.g., a unique device identifier, such as an IP address, a MAC address, a mobile telephone number, etc., that identifies client device 102). Moon, see [0054], session management module perform operations that verify an authenticity of session data 302 based on user identifier 306 (e.g., that user identifier 306 matches a corresponding identifier within user database 132, etc.), device identifier 308 (e.g., based on a determination that the device identifier is associated with user identifier 306 within user database 132, etc.), application identifier 310 (e.g., that the application-specific cryptogram is associated with an expected structure or format, etc.)).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr., Roberts and Moon in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts and the method of dynamically configure and populate digital interfaces during programmatically established chatbot sessions from the teachings of Moon.
 	One of ordinary skill in the art would have been motivated because by matching the identifier of the user to that the user database the chat session would be established (Moon – 0054 and 0055). 	As to claim 19, Vora in view of Pace Jr. in view of Roberts discloses everything disclosed in claim 18,but is silent to: wherein the controlling controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a 30second numerical value constituting the lP address of the first user terminal or the IP address of the second user terminal and compared with the comparison-reference address. 	However, Moon discloses wherein the controlling controls the output of the response message with respect to the first user terminal and the second user terminal based on the setting information according to a matching level between a first numerical value constituting an IP address used as a comparison-reference address and a 30second numerical value constituting the lP address of the first user terminal or the IP address of the second user terminal and compared with the comparison-reference address (Moon, see [0023], device data includes information that uniquely identifies client device 102, such as a media access control (MAC) address of client device 102 or an Internet Protocol ( IP) address assigned to client device 102. Application data includes information that executes any of the application programs, such as, supporting information that enables executable chatbot application 108 to authenticate an identity of a user operating client device 102, such as user 101. Moon, see [0030], each of the users, the data records of user database includes a corresponding user identifier (e.g., an alphanumeric login credential assigned to user 101 by computing system 130), and data that uniquely identifies one or more devices (such as client device 102) associated with or operable by user 101 (e.g., a unique device identifier, such as an IP address, a MAC address, a mobile telephone number, etc., that identifies client device 102). Moon, see [0054], session management module perform operations that verify an authenticity of session data 302 based on user identifier 306 (e.g., that user identifier 306 matches a corresponding identifier within user database 132, etc.), device identifier 308 (e.g., based on a determination that the device identifier is associated with user identifier 306 within user database 132, etc.), application identifier 310 (e.g., that the application-specific cryptogram is associated with an expected structure or format, etc.)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr., Roberts and Moon in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of autonomous messaging integration at a computing device from the teachings of Roberts and the method of dynamically configure and populate digital interfaces during programmatically established chatbot sessions from the teachings of Moon.
 	One of ordinary skill in the art would have been motivated because by matching the identifier of the user to that the user database the chat session would be established (Moon – 0054 and 0055).

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (U.S. Publication 2018/0285413) in view of Pace Jr. et al. (U.S. Patent No. 11,212,241) and Moon et al. (U.S. Publication 2021/0083996).

 	As to claim 7, Vora in view of Pace Jr. disclose everything disclosed in claim 1, but is silent to wherein the circuitry further acquire user identification information identifying the user who input the question statement from the user terminal, and 25control the output of the response message to the user terminal operated by the user based further on the acquired user identification information.
  	However, Moon discloses wherein the circuitry further acquire user identification information identifying the user who input the question statement from the user terminal (Moon, see [0023], device data may include information that uniquely identifies client device, such as a media access control (MAC) address of client device or an Internet Protocol (IP) address assigned to client device. Application data may include information that facilitates, or supports, an execution of any of the application programs described herein, such as, but not limited to, supporting information that enables executable chatbot application to authenticate an identity of a user operating client device. Examples of this supporting information include, but are not limited to, one or more alphanumeric login or authentication credentials assigned to user, for example, by computing system, or one or more biometric credentials of user, such as fingerprint data or a digital image of a portion of user’s face, or other information facilitating a biometric or multi-factor authentication of user), and 25control the output of the response message to the user terminal operated by the user based further on the acquired user identification information (Moon, see [0033], Chatbot session data store may include structured or unstructured data records that identify and characterize one or more programmatic exchanges of data during chatbot sessions initiated by, or on behalf of, one or more users of computing system, such as user. For instance, the data records of chatbot session data store may include session data related to one or more previous chatbot sessions established programmatically between an application program executed by client device (e.g., chatbot application, as described herein) and computing system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vora in view of Pace Jr., and Moon in order to further modify the method for providing query responses to a user via online chat from the teachings of Vora with the method of providing a simulation-based virtual advisor from the teachings of Pace Jr. and the method of dynamically configure and populate digital interfaces during programmatically established chatbot sessions from the teachings of Moon.
 	One of ordinary skill in the art would have been motivated because by matching the identifier of the user to that the user database the chat session would be established (Moon – 0054 & 0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        
/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443